DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al., (US 2007/0005822 A1) in view of Tsusaka et al., (US 2010/0114371 A1).

Yamamoto et al., while teaching the system/method of claims 1 and 6, do not specifically teach the claimed work robot having a robotic arm and an end effector attached to a hand part of the robotic arm, and configured to perform a work using the end effector based on a request of a human. Tsusaka et al., do teach a work robot having a robotic arm and an end effector attached to a hand part of the robotic arm, and configured to perform a work using the end effector based on a request of a human (Fig.9B, item 5-2, 0059-0061). It would have been 
As per claims 2 and 7, Yamamoto et al., in view of Tsusaka et al., teach the robot system/method of claims 1 and 6, wherein the dialogue robot further includes: a robot operation database configured to store the robot utterance data, and the robot operation data that causes the dialogue robot to perform the non-language operation corresponding to the language operation caused by the robot utterance data, so as to be associated with each other; and a non-language operation controlling module configured to read the robot operation data corresponding to the generated robot utterance data from the robot operation database, and output the read robot operation data to the non-language operation part (0039). 
As per claims 3 and 8, Yamamoto et al., in view of Tsusaka et al., teach the robot system/method of claims 1 and 6, wherein the dialogue robot includes a work robot managing module configured to transmit, during the work of the work robot, a progress check signal to the work robot, and wherein the work robot transmits the progress status information to the dialogue robot, using a reception of the progress check signal as a trigger (0039, 0073-0074). 
As per claims 4 and 9, Yamamoto et al., in view of Tsusaka et al., teach the robot system/method of claims 1 and 6, wherein the work robot transmits the progress status information to the dialogue robot at a timing of a start and/or an end of the operation process (0085 -0086). 
. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Sugihara et al., (2010/028976 A1) teach a robot control system includes a user information acquisition section (12) that acquires user information that is obtained based on sensor information from at least one of a behavior sensor that measures a behavior of a user, a condition sensor that measures a condition of the user, and an environment sensor that measures an environment of the user, a presentation information determination section (14) that determines presentation information that is presented to the user by the robot based on the acquired user information, and a robot control section (30) that controls the robot to present the presentation information to the user. The presentation information determination section (14) determines the presentation information that is presented to the user so that a 
Cross et al., (US 2010/0076600 A1) teach mobile robot provides telecommunication service between a remote user at a remote terminal and a local user in proximity to the mobile robot. The remote user can connect to the mobile robot via the Internet using a peer-to-peer VoIP protocol, and control the mobile robot to navigate about the mobile robot's environment. The mobile robot includes a microphone, a video camera and a speaker for providing telecommunication functionality between the remote user and the local user. Also, a hand-held RC unit permits the local user to navigate the mobile robot locally or to engage privacy mode for the mobile robot. When NAT or a firewall obstructs connection from the remote terminal to the mobile robot, an Internet server facilitates connection using methods such as STUN, TURN, or relaying.
Doi (US 2005/0113974 A1) teaches a cooperative robot system includes a takeover determining section which determines whether or not another robot takes over an executed task, a communication section which transmits a takeover information to the another robot when the takeover determining section determines to take over the executed task, a media converting section which converts the takeover information into at least one of linguistic expression and non-linguistic expression, a media generating section which generates control information which represents a converted result of the media converting section in the linguistic or non-linguistic expression, and a media setting section which exhibits a takeover content of the takeover information represented in at least one the linguistic expression and the non-linguistic expression.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        



vbc
5/7/2021